Citation Nr: 0612358	
Decision Date: 04/28/06    Archive Date: 05/09/06

DOCKET NO.  02-09 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
50 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to a total evaluation based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from August 1967 to March 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 2001 and September 2002 rating 
decisions by a Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The veteran testified at a Board 
hearing in May 2003.  This matter was previously before the 
Board and was remanded in October 2003.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The medical evidence shows that the veteran has a diagnosis 
of diabetes mellitus.  Under 38 C.F.R. § 3.309(e), certain 
diseases may be presumed to have resulted from exposure to 
certain herbicide agents such as Agent Orange.  The list 
includes Type 2 (adult onset) diabetes.  For purposes of 
establishing service connection for a disability or death 
resulting from exposure to an herbicide agent, including a 
presumption of service-connection, a veteran who, as in this 
case, was on active military, naval, or air service, served 
in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975, shall be presumed 
to have been exposed during such service to an herbicide 
agent containing dioxin or 2,4- dichlorophenoxyacetic acid, 
and may be presumed to have been exposed during such service 
to any other chemical compound in an herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service. 38 
U.S.C. § 1116(f).  

The veteran has also made references to other symptoms and 
diseases, to include a skin disorder.  The RO should clarify 
whether he is seeking service connection for this or any 
other disorder.  

In view of the foregoing, the RO should adjudicate the raised 
issue of service connection for diabetes mellitus, to include 
as due to exposure to herbicides, and any other raised claim 
for service connection that is intertwined with the claim of 
entitlement to a TDIU.  Accordingly, the RO must adjudicate 
the claim for service connection for diabetes mellitus, to 
include as due to exposure to herbicides, and any other 
service connection claim raised by the veteran before 
readjudicating the issue of entitlement to a TDIU.  See 
Harris v. Derwinski, 1 Vet. App. 180 (1991); Hoyer v. 
Derwinski, 1 Vet. App. 208 (1991); Kellar v. Brown, 6 Vet. 
App. 157 (1994).  See also Parker v. Brown, 7 Vet. App. 116 
(1994) (A claim is intertwined if the RO would have to 
reexamine the underlying merits of any denied claim which is 
pending on appeal before the Board).

The veteran is alleging that his service-connected PTSD 
warrants a higher disability rating and that his service-
connected disabilities are so severe that they prevent him 
from securing more than marginal employment.  The record 
shows that the veteran has been awarded disability benefits 
from the Social Security Administration (SSA).  It appears 
that the grant of the veteran's SSA claim was based on his 
PTSD.  Any medical records upon which that decision was based 
would be relevant to the claim for a rating in excess of 50 
percent for PTSD and the claim for a TDIU.  VA has a duty to 
obtain SSA records when they may be relevant and VA has 
actual notice that the veteran is receiving SSA benefits.  
See Voerth v. West, 13 Vet. App. 117, 121 (1999); Baker v. 
West, 11 Vet. App. 163, 169 (1998); Murincsak v. Derwinski, 2 
Vet. App. 363, 370-72 (1992).  Accordingly, the RO should 
contact the SSA and obtain and associate with the claims file 
copies of the veteran's records regarding SSA benefits, 
including the medical records upon which any decision was 
based.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159(c)(2)(2005).  

Additionally, in a December 2002 statement, the veteran 
claims to have participated in vocational rehabilitation 
training.  No records relating to such training are in the 
claims file.  On remand, the RO should attempt to obtain and 
associate with the record the veteran's vocational 
rehabilitation folder as it is relevant to both issues on 
appeal.  38 C.F.R. § 3.159(c)(2) (2005).

The Board further notes there are several medical examination 
reports of record which address the severity of the veteran's 
PTSD, specifically the July 2001 VA examination report, the 
January 2003 private examination report, and the June 2005 VA 
examination report; however, none of these examination 
reports address the issue of whether or not the veteran is 
unemployable as a result of his service-connected 
disabilities.  The Board finds that a remand is necessary to 
arrange for a Social and Industrial Survey, which 
specifically addresses the impact the veteran's disabilities 
have on his ability to secure gainful employment.
 
During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claim for service connection for TDIU and 
for an increased rating for PTSD, but he was not provided 
with notice of the type of evidence necessary to establish an 
effective date for the disabilities on appeal.  As this 
question is involved in the present appeal, this case must be 
remanded for proper notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that informs the veteran of the potential 
increased ratings and an effective date for the award of 
benefits will be assigned if an increased rating or TDIU is 
granted, and also includes an explanation as to the type of 
evidence that is needed to establish the claims sought on 
appeal, to include the effective dates.




Accordingly, the case is REMANDED for the following action:

1.  With respect to the raised, 
intertwined claim for service connection 
for diabetes mellitus, to include as due 
to herbicide exposure, the AMC/RO must 
assure compliance with the applicable 
requirements of the VCAA.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.326 
(2005). The RO's attention is directed to 
Quartuccio v. Principi, supra, pertaining 
to the amended version of 38 U.S.C.A. § 
5103(a), which requires that the 
Secretary identify for the veteran which 
evidence the VA will obtain and which 
evidence the veteran is expected to 
present.  The RO should provide the 
veteran written notification specific to 
his claim for service connection for 
diabetes mellitus, to include as due to 
herbicide exposure and the impact of the 
notification requirements on the claim.  
The veteran should further be requested 
to submit all evidence in his possession 
that pertains to his claim.

2.  The AMC/RO should send the veteran 
and his representative a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  

3.  The RO should contact the Social 
Security Administration (SSA) and obtain 
and associate with the claims file copies 
of the veteran's records regarding SSA 
benefits, including any SSA 
administrative decisions (favorable or 
unfavorable) and the medical records upon 
which the decisions were based.

Records of a Federal department or agency 
must be sought until it is reasonably 
certain that such records do not exist or 
that further efforts to obtain these 
records would be futile.  38 U.S.C.A. § 
5103A(b)(3). 

4.  The RO should take the steps 
necessary to obtain and associate the 
veteran's VA vocational rehabilitation 
folder and associate it with the record.

5.  The RO should adjudicate the 
intertwined claim for service connection 
for diabetes mellitus, to include as due 
to herbicide exposure.  

6.  After securing the SSA and the 
vocational rehabilitation records, and 
determining whether service connection is 
warranted for diabetes, the RO should 
make arrangements for the veteran to 
undergo an Industrial and Social Survey 
Examination.  After reviewing the 
veteran's claims file, with particular 
attention paid to the July 2001 VA 
examination report, the January 2003 
private psychological examination report, 
the June 2005 VA examination report, the 
May 2002 Application for Increased 
Compensation based on Unemployability, 
and any records regarding SSA disability 
benefits and vocational rehabilitation 
training, the social worker should 
address the following:  Do the veteran's 
service-connected disabilities preclude 
him from obtaining and retaining all 
forms of substantially gainful employment 
consistent with his education and work 
experience?

6.  The RO should then review the 
expanded record and readjudicate the 
claims for a rating in excess of 50 
percent for PTSD and a TDIU.  If either 
claim is not granted to the veteran's 
satisfaction, the RO should issue an 
appropriate supplemental statement of the 
case, and give the veteran and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board, if in order, for 
further review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



